Title: From George Washington to Henry Knox, 8 March 1787
From: Washington, George
To: Knox, Henry

 

My dear Sir,
Mount Vernon 8th Mar. 1787

Will you permit me to give you the trouble of making an indirect, but precise enquiry, into the alligations of the enclosed letters. I flatter myself that from the vicinity of Elizabeth Town to New York, and the constant intercourse between the two, you will be able to do it without much trouble. It is but little in my power to afford the pecuniary aids required by the letter writer; but if the facts as set forth be true, I should feel very happy in offering my mite, and rendering any services in my power on the occasion. Be so good, when you write to me on this subject, to return the letters & translations.
The observations contained in your letter of the 22d Ulto (which came duly to hand) respecting the disfranchisement of a number of the Citizens of Massachusetts for their rebellious conduct, may be just; and yet, without exemplary punishment, similar disorders may be excited by other ambitious and discontented characters. Punishment however ought to light on the principals.
I am glad to hear that Congress are about to remove some of the stumbling blocks which lay in the way of the proposed Convention. A Convention I wish to see tried—after which, if the present government is not efficient, conviction of the propriety of a change will dessiminate through every rank, and class of people and may be brought about in peace—till which, however necessary it may appear in the eyes of the more discerning, my opinion is, that it cannot be effected without great contention, and much confusion. It is among the evils, and perhaps is not the smallest, of democratical governments, that the people must feel, before they will see. When this happens, they are roused to action—hence it is that this form of government is so slow. I am indirectly, and delicately pressed to attend this convention. Several reasons are opposed to it in my mind, and not the least my having declined attending the General Meeting of the Cincinnati, which is to be holden in Philadelphia at the same time, on account of the disrespect it might seem to offer to that Society, to be there on another occasion. A thought however has lately run through my mind, which is attended with embarrassment. It is, whether my non-attendance in this Convention will not

be considered as a dereliction to republicanism—nay more—whether other motives may not (however injuriously) be ascribed to me for not exerting myself on this occasion in support of it. Under these circumstances let me pray you, my dear Sir, to inform me confidentially, what the public expectation is on this head—that is, whether I will, or ought to be there? You are much in the way of obtaining this knowledge, and I can depend upon your friendship—candour—and judgment in the communication of it, as far as it shall appear to you—My final determination (if what I have already given to the Executive of this State is not considered in that light) cannot be delayed beyond the time necessary for your reply. With great truth I am yrs most Affectly

Go: Washington

